Title: Hannah Storer Green to Abigail Smith, 1763 – 1764
From: Green, Hannah Storer
To: Adams, Abigail


     
      My Dear Diana
      Friday 10 O’clock 1763–1764
     
     My inclinations, tho’ not my Expectations were very much disapointed in not sending you a long Letter the last time I wrote; however I must still beg your Patience and I will pay you all, the very first minute I can.—Patience my dear I recommend to you, upon more accounts than one, first upon your friends, secondly upon your own, for if you do not have Patience with me, I shall never pay you, neither can you have any rest without it.
     I have the honor of sending this by Lysander, who I hope will convey a great deal of Comfort to my Diana in her lonely Condition. I fancy you feel of great importance now. Lysander is a sad unkind Gentleman for he’s never been to see me, tho’ you promised he should, but I’ll forgive him if he’ll be better for the future.
     Breakfast waits. Adieu.
     
      Your Caliope
     
     
      Ardelio’s Love.
     
    